United States Court of Appeals
                                                              Fifth Circuit
                                                            F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 May 24, 2007
                       ______________________
                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-30420
                      ______________________

          MATSUSHITA ELECTRIC CORPORATION OF AMERICA,

                                               Plaintiff-Appellee,
                                versus

                         ROBERT L. ADAMS,

                                          Defendant-Appellant.
        ________________________________________________

    Appeals from the United States District Court for the
                 Eastern District of Louisiana
                      2:04-cv-03046-HGB-SS
       ________________________________________________


Before REAVLEY, GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

    The    District     Court    granted    Matsushita     Electric

Corporation      of   America(“MECA”)’s     motion   for    partial

summary judgment issuing a declaratory judgment that

Robert L. Adams’ claims against MECA are barred by res

judicata and issue preclusion; that MECA neither owed nor



    *
     Pursuant to 5th Cir. R. 47.5, the court has
determined that this opinion should not be published and
is not precedent except under the limited circumstances
set forth in 5th Cir. R. 47.5.4.
                                  1
breached any fiduciary duty to Mr. Adams or Axcess Global

Communications     of    American     Group,     Axcess   Global

Commuications Corp. or Axcess USA Corp. (collectively,

“Axcess”); and that neither Mr. Adams nor Axcess stated

a claim against MECA for securities fraud or lender

liability. After considering the parties’ written and

oral arguments in light of the record designated for our

review,   we   AFFIRM   for   the   reasons    assigned   by   the

District Court:

    (1) When Mr. Adams purchased Axcess’s claims
    against MECA from Axcess’s bankruptcy estate the
    automatic stay ceased to affect those claims
    because they were no longer property belonging
    to that bankruptcy estate.

    (2) The claims of Axcess and Mr. Adams against
    MECA are barred by res judicata because:

          (a) MEI and MECA were in privity with each other
          in the prior Louisiana state court action in
          which valid final judgments were rendered in
          their favor against Axcess;

          (b) Mr. Adams was in privity with Axcess in that
          state court action because he was a successor in
          interest to Axcess’s claims, he appeared in the
          same capacity as Axcess by claiming damages on
          behalf of Axcess, he actively participated as a
          witness and deponent for Axcess in that
          litigation, and his interests were adequately
          and virtually represented by Axcess therein;
          further, he was Axcess’s president, majority

                                2
        shareholder, chairman of its board and chief
        executive in the activities giving rise to
        Axcess’s claims asserted in that state court
        action.

        (c)Moreover, Mr. Adams’ personal claims as
        well as those he purchased from Axcess were
        based on and arose out of the same
        transaction that formed the basis of Axcess’
        unsuccessful state court action against MEI;
        and he stood to recover $200 million from
        the damages sought by Axcess in that state
        court action.

    (3) The remainder of Mr. Adams’s claims were not
    properly and timely raised and are therefore
    waived. See Savers Federal Sav. & Loan Assoc'n.
    v. Reetz, 888 F.2d 1497, 1501 (5th Cir. 1989)
    (“the parties cannot . . . advance new theories
    or raise new issues in order to secure a
    reversal of the lower court's grant of summary
    judgment.”).

For these reasons the judgment of the District Court is

AFFIRMED.




                           3